     Case 2:89-cr-00214-PMP-LRL Document 138 Filed 12/01/20 Page 1 of 2



1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                 ***

6    UNITED STATES OF AMERICA,                          Case No. 2:89-cr-00214-PMP-LRL-1

7                                   Plaintiffs,
                                                                      ORDER
8           v.

9    DONEAR T. WIGGINS,

10                                 Defendant.

11

12          Before the Court1 is Defendant Donear Tyronne Wiggins’ motion to seal records

13   relating to his 1989 conviction in this Court. (ECF No. 137 (“Motion”).) The Court

14   construes Mr. Wiggins’ Motion as a request for expungement. In a motion for

15   expungement, a defendant does not seek to nullify or cancel his conviction but instead

16   seeks “the judicial editing of history,” in which he “asks that the court destroy or seal the

17   records of the fact of the defendant’s conviction and not the conviction itself.” U.S. v.

18   Crowell, 374 F.3d 790, 792 (9th Cir. 2004) (quotations omitted). The Ninth Circuit has

19   recognized two sources of authority by which courts may expunge records of a criminal

20   conviction: statutes and the court’s inherent authority. See id. Mr. Wiggins does not cite

21   any statute that would permit the expungement of his federal conviction, nor is this Court

22   aware of one. Instead, Mr. Wiggins apparently relies on the Court’s inherent authority.

23          But the Ninth Circuit has held that the Court cannot utilize its inherent authority to

24   expunge for exclusively equitable reasons. See United States v. Sumner, 226 F.3d

25   1005, 1014 (9th Cir. 2000). The Court’s inherent authority can only be used

26   appropriately in “extreme circumstances,” U.S. v. Smith, 940 F.2d 395, 396 (9th Cir.

27

28          1As   Judge Pro has retired, this motion came to me in my capacity as Chief Judge.
     Case 2:89-cr-00214-PMP-LRL Document 138 Filed 12/01/20 Page 2 of 2



1    1991), and is “limited to expunging the record of an unlawful arrest or conviction, or to

2    correcting a clerical error.” Sumner, 226 F.3d at 1014. Mr. Wiggins does not assert that

3    his arrest or conviction was unlawful, nor does he allege that a clerical error occurred.

4    (ECF No. 137.) He simply makes a polite request to seal his conviction, without

5    elaborating further. (Id.) As a result, the Court construes Mr. Wiggins’ Motion as a

6    request for expungement solely for equitable reasons. However, the Court does not

7    have the authority to grant Mr. Wiggins the relief he is seeking.

8           It is therefore ordered that Defendant Donear T. Wiggins’ motion to seal records

9    (ECF No. 137) is denied.

10          DATED THIS 1st Day of December 2020.

11

12
                                               MIRANDA M. DU
13                                             CHIEF UNITED STATES DISTRICT JUDGE

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28


                                                  2
